Citation Nr: 9916161	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis due 
to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to April 
1969.  This appeal arises from an October 1994 rating 
decision of the Columbia, South Carolina Regional Office 
(RO), which denied service connection for pulmonary fibrosis 
due to exposure to Agent Orange.  It is noted that the issue 
of an increased rating for residuals of a left wrist 
fracture, which was certified for appeal in September 1997, 
has been withdrawn by the veteran at a July 1995 hearing.  

In December 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO in order to afford the veteran a 
personal hearing before a traveling Member of the Board at 
the RO.  Subsequently, in statements received in February and 
May 1998, the veteran withdrew his request for a hearing.  In 
September 1998, the Board remanded the case to the RO for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.  

2.  The veteran's current pulmonary fibrosis is not 
recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.

3.  The medical evidence shows that a lung disease was not 
present in service and that the pulmonary fibrosis diagnosed 
many years after service is unrelated to service.  


CONCLUSION OF LAW

The veteran's pulmonary fibrosis was not incurred or 
aggravated in service nor was it incurred as a result of 
Agent Orange exposure in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a pulmonary disorder.  On an April 
1969 separation physical examination, the veteran's lungs 
were clinically evaluated as normal.  A chest x-ray at that 
time was within normal limits.  Service personnel records 
show that the veteran served in two tours in Vietnam, from 
June 1966 to July 1967 and from February 1968 to June 1968.  
His awards and citations include the Vietnam Service Medal 
and the Vietnam Campaign Medal.

In July 1990, a letter from the veteran was received, in 
response to an RO questionnaire regarding exposure to 
herbicides.  The veteran indicated that prior to and 
following his military service he was employed in a textile 
plant in a position that did not involve chemical exposure.  
He stated that his service in Vietnam consisted of two 
periods:  June 1966 to July 1967 and February 1968 to June 
1968.  The veteran indicated that he was not treated for lung 
problems during service but that he developed them after 
service.  

In July 1990, medical records dated from August 1989 to 
September 1990 from the Nalle Clinic were received.  The 
records show diagnosis of and treatment for idiopathic 
pulmonary fibrosis.  An August 1989 record indicates that the 
veteran smoked and that he served in Vietnam where he was 
probably exposed to Agent Orange.  A September 1989 record 
indicates that the veteran began smoking at age 18 and 
continued to smoke to the present, averaging 1 1/2 packs of 
cigarettes per day.  It was noted that the veteran spent time 
in the field in Vietnam where Agent Orange had been used, 
although he reported that he never saw any Agent Orange being 
sprayed or was never aware of any being sprayed in his area.  
It was noted that the veteran had worked as a supervisor in 
textiles for 10-11 years and that he had previously worked 
for 12 years in a battery company where he was exposed to 
graphite, carbon, manganese, zinc, mercury, and potassium 
hydroxide.  An October 1989 notation indicates that there was 
no definitive evidence of pneumoconiosis but that the veteran 
has worked in a "dusty occupation".  

An August 1993 VA outpatient record indicates that the 
veteran has pulmonary fibrosis, questionably due to Agent 
Orange.  

In March 1995, medical records dated from January 1990 to 
January 1995 from the Nalle Clinic were received.  The 
records show that pulmonary function studies and chest x-rays 
were conducted periodically to assess the progression of the 
veteran's interstitial fibrosis in both lungs.  The records 
also reflect treatment for his interstitial lung disease, 
idiopathic pulmonary fibrosis.  A February 1993 notation 
indicates that the veteran's pulmonary functions had improved 
and that he had actually been out of the "dusty 
environment" at his workplace which may have been of some 
help to him.  

In March 1995, a medical statement dated in January 1995 from 
Rogers Walker, M.D., was received.  Dr. Walker stated that he 
examined the veteran in 1990 at which time multiple abscesses 
on his buttocks were noted.  Dr. Walker indicated that he had 
then asked the veteran if he had been exposed to Agent Orange 
in Vietnam and the veteran responded that he had.  Dr. Walker 
stated that the veteran also suffered from chronic severe 
pulmonary fibrosis with marked clubbing of fingers and that 
the veteran had applied for disability benefits for his Agent 
Orange exposure.  Dr. Walker opined that it was "certainly 
possible" that these symptoms were caused by Agent Orange 
and that it was "certainly possible" that these symptoms 
were not caused by Agent Orange.  

At a July 1995 hearing at the RO before a hearing officer, 
the veteran testified that he never went on sick call in 
service for his lung condition; that he was initially 
diagnosed with pulmonary fibrosis in 1989; that his military 
occupational specialty in Vietnam involved demolition rifles 
and flame throwers; that Dr. Rogers Walker informed him that 
boils on his buttocks were the result of exposure to Agent 
Orange; that Dr. Walker believed that he was exposed to Agent 
Orange but could not prove that Agent Orange caused his 
condition; that his present job did not entail exposure to 
chemicals for extended periods of time; that a doctor at the 
Nalle Clinic could not definitively state whether his 
employment in the textile industry or at a battery company or 
his exposure to Agent Orange caused his pulmonary fibrosis; 
and that he remembered spreading Agent Orange without any 
protective gear around the perimeter of his outpost in 
Vietnam.

On a September 1996 record request form, the VA indicated 
that there were no outpatient reports for the period of 
September 1995 to September 1996.

In September 1996, medical records dated from August 1989 to 
July 1996 from the Nalle Clinic were received, indicating 
diagnosis of and treatment for interstitial pulmonary 
fibrosis.  A July 1996 record indicates that at work the 
veteran had been moved out of all exposure to dust or 
atmospheric irritants, which had been of some help to him.  

In a November 1998 medical statement, Dr. Denenberg indicated 
that the veteran was diagnosed with pulmonary fibrosis in 
October 1989 and that he had been caring for the veteran at 
the Nalle Clinic since January 1997.

On VA examination in January 1999, there was a complaint of 
severe shortness of breath especially with exertion.  It was 
noted that the veteran denied any exposure to silica textile 
dust or other possible agent that could predispose him to 
pulmonary fibrosis.  The veteran also denied any history of 
night fever, night sweats, and a history of tuberculosis.  He 
had no significant weight loss or gain and no hemoptysis.  
The veteran was not on continuous positive airway pressure 
(CPAP) at home, but he used oxygen.  It was noted that there 
was no evidence of lung cancer.  Pulmonary function testing 
revealed a moderate structural ventilatory defect and a 
moderate restrictive ventilatory defect.  On examination of 
the lungs, there were basilar crackles.  The impression was 
probable moderate to severe pulmonary fibrosis.  The examiner 
noted that pulmonary fibrosis was not known to be caused by 
Agent Orange and that it was often idiopathic in origin.  The 
examiner stated that associated environmental exposures such 
as silicosis, pnemocosis [sic], or coal miner's disease may 
predispose an individual to pulmonary fibrosis but that the 
veteran had not identified any exposure to these agents.  The 
examiner opined that it was not likely that the veteran's 
Agent Orange exposure predisposed him to any significant 
pulmonary fibrosis.  The examiner added that his opinion was 
based upon data regarding Agent Orange available to him at 
that time.  

II.  Analysis

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In this case, the claim is 
considered to have submitted a plausible claim and is 
therefore well grounded.  It also appears that all 
evidentiary development has been undertaken by VA and the 
duty to assist has been complied with.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. § 1110.  

The veteran's active duty included two tours in Vietnam 
between June 1966 and June 1968.  The regulations pertaining 
to Agent Orange exposure, now expanded to include all 
herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and have a 
disease listed at 38 C.F.R. § 3.309(e) (1998).  38 C.F.R. § 
3.307(a)(6) (1998).  See also McCartt v. West, 12 Vet. App. 
164 (1999).  The specified diseases are chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the issue involves medical causation, competent 
medical evidence which indicates that the claim is plausible 
or possible is required to set forth a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

Although it is contended that the veteran's exposure to Agent 
Orange while he served in Vietnam during the Vietnam era 
resulted in the development of pulmonary fibrosis, that 
disease is not recognized as one of the diseases attributable 
to herbicide agent exposure and is not one of the diseases 
stipulated in the regulations for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  Moreover, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that Agent Orange exposure in Vietnam led 
to the development of his pulmonary fibrosis.  Initially, it 
is noted that the veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service 
medical records are silent for complaints, findings, or 
diagnosis of a lung disease.  The postservice VA and private 
medical records show that the veteran was initially diagnosed 
with pulmonary fibrosis in 1989, 20 years following service.  
These records show treatment for the veteran's lung disease, 
but they fail to offer definitive evidence that pulmonary 
fibrosis was caused by Agent Orange exposure in service.  In 
fact, some of these records referred to the veteran's smoking 
habit and his "dusty" occupation and environment at work in 
discussing the veteran's lung disease.  

In support of his claim, the veteran also submitted the 
January 1995 medical opinion of Dr. Walker, who stated that 
it was certainly possible that the veteran's "symptoms" 
were caused by Agent Orange as well as not caused by Agent 
Orange.  It is not clear from the record whether the doctor 
was referring to abscesses on the veteran's buttocks, his 
chronic pulmonary fibrosis, or to both.  From the veteran's 
testimony in 1995, it appears that Dr. Walker may have been 
referring to the abscesses.  Nevertheless, the veteran was 
afforded a VA examination in order to clarify the etiology of 
his pulmonary disease.  The VA examiner in January 1999 
opined that it was not likely that Agent Orange exposure 
predisposed the veteran to pulmonary fibrosis.  The Board 
accords the VA examiner's opinion greater weight than Dr. 
Walker's equivocal opinion because the VA opinion was based 
on a review of all the evidence of record and was more 
conclusive than Dr. Walker's assessment.  

In short, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim that pulmonary 
fibrosis is etiologically related to exposure to Agent Orange 
in Vietnam.  Absent competent evidence of medical causation 
or a legal presumption in the veteran's favor, the Board is 
unable to identify a basis to grant service connection for 
pulmonary fibrosis due to exposure to Agent Orange in 
Vietnam.  The Board has considered the doctrine of resolving 
doubt in the veteran's favor, but finds that the doctrine is 
not for application, inasmuch as the record does not provide 
an approximate balance of negative and positive evidence 
regarding the issue of service connection.  38 U.S.C.A.§ 5107 
(West 1991).  


ORDER

Entitlement to service connection for pulmonary fibrosis due 
to exposure to Agent Orange is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

